OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) CT Corporation System, 155 Federal Street, Suite 700 Boston, MA 02110 (Name and address of agent for service) With a copy to: Tina H. Bloom John H. Lively, Esq. Ultimus Fund Solutions, LLC The Law Offices of John H. Lively & Associates, Inc. 225 Pictoria Drive, Suite 450 A Member Firm of the 1940 Act Law Group Cincinnati, Ohio 45246 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2013 Date of reporting period:October 31, 2013 Item 1.Reports to Stockholders. The Chesapeake Core Growth Fund Annual Report October 31, 2013 Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund Letter to Shareholders December 2, 2013 Market Environment: The positive sentiment towards the equity market, driven by earnings growth, historically low interest rates and a modestly recovering domestic economy that characterized 2012 continued into 2013. Moreover, the conclusion of the election in the United States provided investors more certainty regarding the regulatory environment heading into the New Year. Strong earnings reports in January continued to propel stocks higher, although persistently low interest rates led investors on a search for income, causing high-yielding stocks to outperform their growth brethren. The summer months found investors focused on comments from the Federal Reserve Board Chairman indicating that the multi-year easing program might be coming to the end. As a result, equity markets corrected despite strong earnings results from the companies held by the Chesapeake Core Growth Fund (the “Fund”), thereby providing us an opportunity to add to our highest conviction positions at compelling valuations. The fears of materially higher interest rates and contracting equity multiples turned out to be unfounded as we exited the summer and the markets resumed their move higher. We did experience, however, a rotation out of higher-yielding stocks and into those companies with improving fundamentals, accelerating earnings growth and unassuming valuations. The Fund benefited from this shift in investor sentiment, leading to the strong close to the year. The environment exiting 2013 is similar, but not identical to the beginning of 2012. Historically low interest rates and modest economic growth remain, but equity markets have experienced two years of strong gains, making stock selection the critical component to continued out-performance. We feel well positioned for such an environment heading into 2014. Outlook: We are optimistic as we enter the New Year. Foremost, we remain confident in the sustainable and above-market earnings growth of the Fund’s portfolio companies. Moreover, while interest rates remain at historically low levels, they have moved modestly higher during the course of 2013. In such scenarios, historically, growth equities have outperformed high yielding value stocks and active stock selection has outperformed passive forms of investing. Given our focus on finding and investing in the most compelling growth equities, we feel well positioned for such an environment. Every year presents new challenges and opportunities and we will remain diligent and nimble on your behalf. We look forward to sharing our progress with you as the year unfolds. 1 Portfolio Review: The following table breaks out the holdings of the Fund by economic sector and compares 2012 and 2013 fiscal year-end holdings to those of the S&P 500 Total Return Index (“S&P 500”). Economic Sector S&P 500 10/31/2012 Fund 10/31/2012 (% of Total Investments) S&P 500 10/31/2013 Fund 10/31/2013 (% of Total Investments) Consumer Discretionary 11% 20% 12% 24% Consumer Staples 12% 3% 10% 6% Energy 11% 10% 10% 11% Financials 15% 13% 16% 15% Health Care 12% 10% 13% 10% Industrials 10% 5% 11% 5% Information Technology 19% 29% 18% 24% Materials 4% 5% 4% 2% Telecommunication Services 3% 5% 3% 3% Utilities 3% 0% 3% 0% The most significant sector shifts in the Fund during the fiscal year included an increase in Consumer Discretionary, and a decrease in cash. Relative to the broad market, the Fund’s largest sector overweights at the end of the fiscal year were in Consumer Discretionary and Information Technology, while the Fund wasmost underexposed in Industrials. During the Fund’s fiscal year, Health Care, Financials, and Information Technology provided the largest positive contributions to overall returns. Telecommunication Services and Materials provided the least contribution for the fiscal year. The Fund’s most significant contributors to gains this fiscal year were Gilead Sciences (biotechnology), EOG Resources (energy), Facebook (software & services), Boeing (capital goods), and Google (software & services). The principal detractors were J.C. Penney (retailing), VMware (software & services), Freeport-McMoRan (materials), Apple (computers & electronic equipment), and Express Scripts (health care providers & services). Throughout the fiscal year we continued to reduce the Fund’s name count, concentrating on those companies with the most compelling fundamentals, and sold those stocks that achieved our internal price targets, failed to meet our expectations, or just did not make the cut. As a result, we outperformed the S&P 500 Index, the Fund’s benchmark, in the last two quarters of the year and are continuing to perform well heading into fiscal year 2014. The Fund’s total return of +28.97% for the year ended October 31, 2013 compares favorably with the return of +27.18% for the S&P 500 Index. Performance over the benchmark was most pronounced in the last half of the year as investors shifted their focus to growth equities and out of higher-yielding investments. 2 The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-430-3863. Fee waivers and/or expense reimbursements have positively impacted Fund performance. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratio please see the Financial Highlights table found within this Report. 3 The Chesapeake Core Growth Fund Comparison of the Change in Value of a $10,000 Investment in The Chesapeake Core Growth Fund and the S&P 500® Total Return Index* (Unaudited) Average Annual Total Returns(a) (for periods ended October 31, 2013) 1 Year 5 Years 10 Years The Chesapeake Core Growth Fund 28.97% 11.78% 3.79% S&P 500® Total Return Index 27.18% 15.17% 7.46% * The S&P 500® Index is a market capitalization weighted index that is widely used as a barometer of U.S. stock market performance. The S&P 500® Total Return Index provides investors with a price-plus gross cash dividend return of the companies represented in the S&P 500® Index. The index is unmanaged and shown for illustration purposes only. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund. The total returns in the table and graph above do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. 4 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification October 31, 2013 (Unaudited) Top Ten Holdings October 31, 2013 (Unaudited) Security Description % of Net Assets Apple, Inc. 6.6% EOG Resources, Inc. 5.3% Bank of America Corp. 3.8% Citigroup, Inc. 3.8% Amazon.com, Inc. 3.7% Google, Inc. - Class A 3.7% Gilead Sciences, Inc. 3.6% salesforce.com, inc. 3.5% Humana, Inc. 3.4% MasterCard, Inc. - Class A 3.3% 5 The Chesapeake Core Growth Fund Schedule of Investments October 31, 2013 Common Stocks — 95.4% Shares Value Consumer Discretionary — 23.1% Hotels, Restaurants & Leisure — 5.1% Starbucks Corp. $ Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts, Ltd. Household Durables — 1.4% Toll Brothers, Inc. * Internet & Catalog Retail — 5.9% Amazon.com, Inc. * priceline.com, Inc. * Media — 8.3% Discovery Communications, Inc. - Class A * Liberty Global plc - Series A * Liberty Global plc - Series C * Liberty Media Corp. * Walt Disney Co. (The) Multiline Retail — 0.7% J.C. Penney Co., Inc. * Textiles, Apparel & Luxury Goods — 1.7% Michael Kors Holdings Ltd. * Consumer Staples — 5.8% Food & Staples Retailing — 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. Personal Products — 1.9% Estée Lauder Cos., Inc. (The) - Class A Energy — 10.1% Oil, Gas & Consumable Fuels — 10.1% Anadarko Petroleum Corp. Chesapeake Energy Corp. EOG Resources, Inc. Financials — 14.7% Capital Markets — 1.5% Goldman Sachs Group, Inc. (The) 6 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 95.4% (Continued) Shares Value Financials — 14.7% (Continued) Diversified Financial Services — 10.9% Bank of America Corp. $ Citigroup, Inc. MasterCard, Inc. - Class A Insurance — 2.3% American International Group, Inc. Health Care — 9.2% Biotechnology — 5.8% Alexion Pharmaceuticals, Inc. * Gilead Sciences, Inc. * Health Care Providers & Services — 3.4% Humana, Inc. Industrials — 4.3% Aerospace & Defense — 4.3% Boeing Co. (The) United Technologies Corp. Information Technology — 23.3% Communications Equipment — 3.1% QUALCOMM, Inc. Computers & Peripherals — 8.1% Apple, Inc. EMC Corp. Internet Software & Services — 6.7% Facebook, Inc. - Class A * Google, Inc. - Class A * Software — 5.4% salesforce.com, inc. * VMware, Inc. - Class A * Workday, Inc. - Class A * Materials — 2.3% Chemicals — 2.3% Monsanto Co. 7 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 95.4% (Continued) Shares Value Telecommunication Services — 2.6% Diversified Telecommunication Services — 2.6% Equinix, Inc. * $ Total Common Stocks (Cost $17,546,369) $ Money Market Funds — 3.9% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.04% (a) Total Money Market Funds (Cost $1,038,755) $ Total Investments at Value — 99.3% (Cost $18,585,124) $ Other Assets in Excess of Liabilities — 0.7% Total Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of October 31, 2013. See accompanying notes to financial statements. 8 The Chesapeake Core Growth Fund Statement of Assets and Liabilities October 31, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance service fees (Note 5) Accrued distribution and service plan fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 The Chesapeake Core Growth Fund Statement of Operations For the Year Ended October 31, 2013 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 5) Compliance service fees (Note 5) Fund accounting fees (Note 5) Distribution and service plan fees (Note 5) Professional fees Registration and filing fees Administration fees (Note 5) Transfer agent fees (Note 5) Trustees’ fees and expenses (Note 4) Shareholder account maintenance fees Custodian and bank service fees Postage and supplies Reports to shareholders Insurance expense ICI membership fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 10 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 11 The Chesapeake Core Growth Fund Financial Highlights Per share data for a share outstanding throughout each year: Years Ended October 31, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations ) Net asset value at end of year $ Total return (a) 28.97% 10.12% (0.97% ) 13.24% 9.59% Net assets at end of year (000’s) $ Ratio of total expenses to average net assets 2.02% 1.87% (b) 1.58% (b) 1.52% (b) 1.61% (b) Ratio of net expenses to average net assets (Note 5) 2.02% 1.67% 1.39% 1.38% 1.32% Ratio of net investment loss to average net assets (1.04%
